DETAILED ACTION
Claims 11-20 are pending as amended on 01/30/20.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “labeling assembly” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the at least one container labeling assembly”, but later recites “at least two carousels…at least one respective container labeling assembly being associated with one of said carousels” – thus, there may not be any less than two container labeling assemblies.  
Examiner also notes for example that claim 11 recites “a region for the input”/“said input region”, “a region for the output”/“said output region”, and “means for sorting” (wherein claim 12 recites “said sorting means” – it is recommended but not necessarily required that Applicant use consistent terminology throughout the claims (e.g. the verbatim repetition of “said means for unloading” in claim 13) in order to provide as clear an antecedent basis as possible.  Claim 15 (which depends from claim 12) recites the limitations “said first carousel”/”said second carousel”; there is insufficient antecedent basis for these limitations (from claim 14).  Claim 16 (which depends from claim 12) recites the limitation "said at least one first transfer star conveyor”, “said first/second carousel); there is insufficient antecedent basis for these limitations (from claims 14-15).  Claim 17 (which depends from claim 16) recites the limitation "said output star conveyor”; there is insufficient antecedent basis for this limitation (from claim 13).  Claim 18 (which depends from claim 14) recites the limitation "said second transfer star conveyor”; there is insufficient antecedent basis for this limitation (from claim 17).  Claims 19 & 20 (which depend from claims 16 & 19) recite the limitation “said star conveyors”; there is insufficient antecedent basis for this limitation (from a combination of claims 12+17).
Examiner also notes that the use of “at least one…” language throughout claims 11-16 is potentially inappropriate/inconsistent for at least some discussions and should be reviewed.  See for example:  the “first” carousel, the “second” carousel, the “first” selection star conveyor, the “second” selection star conveyor, the “first” transfer star conveyor, the “second” transfer star conveyor, the output conveyor – as these are sometimes set forth as single items, with “first/second” designations, often being connected to multiple elements at once in ways which might preclude “more than one” of such elements.  See for example claim 15 (where “at least one” “first” selection star conveyor is said to be connected to two different elements), as well as claim 18 (recites “said output star conveyor” instead of the “at least one” set forth in parent claim(s), which is improper antecedent basis) – contrast with claims 16-17 which recite a single “second selection star conveyor” and a single “second transfer star conveyor”.
Appropriate correction is required – it is recommended Applicants double-check all grammar of the corrected claims in order to best place the application in condition for allowance.  It is believed from a review of antecedent basis that the claims – which currently depend from one another out-of-order – are instead meant to depend in sequential numerical order (i.e. 15 from 14, 16 from 15, 18 from 17, 19 from 18).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-15 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahn et al..
With regard to claims 11-14, Hahn teaches a conventional multi-carousel container labeling machine, wherein at least two labeling carousels (46/47) with respective labelers (49/52/etc.) are selectively loaded by at least one selection star (37/41/48/etc.) with the conventional bottle retention/transport means, as well as unloaded after labeling by at least one output star (37), in order to label multiple streams of product at once in the known manner (throughout, e.g. abstract, [0122, 0131, 0133 & FIGS. 8-9]).  With regard to claim 15, several of these various stars shown are both directly connected to a first carousel and also connected to “transfer stars” capable of delivering bottles to a second carousel.  With regard to claim 18, the output stars shown are both directly connected to a second carousel and also connected to “transfer stars”.


Claims 11-15 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballarotti, US 2005/0098269.
With regard to claims 11-14, Ballarotti teaches a conventional multi-carousel container labeling machine, wherein at least two labeling carousels (4/8) with respective labelers (7/11) are selectively loaded by at least one selection star (6/12/13) with the conventional bottle retention/transport means, as well as unloaded after labeling by at least one output star (9/10), in order to label multiple streams of product at once in the known manner (throughout, e.g. abstract, [0010-0018 & FIG. 2]).  With regard to claim 15, several of these various stars shown are both directly connected to a first carousel and also connected to “transfer stars” capable of delivering bottles to a second 


Allowable Subject Matter
Claims 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (i.e. claims 11-15, as noted previously above, for proper antecedent bases).  The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or suggest a second selection star conveyor which is adapted to both receive labeled containers outputted from a first carousel and containers to be labeled outputted from a first transfer star conveyor connected to said first carousel and a first selection star conveyor in combination with the other instantly claimed features.  This limitation is suggested in dependent claim 16 (which should contain subject matter from claims 11-15), and thus would render it and any associated dependent claims allowable if properly amended (see also above, wherein claim 18 should depend from claim 17, and claim 19 should depend from claim 18, to remedy additional antecedent basis issues).  The closest prior art teaches various other types of multi-stream labeling/bottling chains (US 2012/0085071, US 2011/0041979, US 2005/0098269, US 2,540,120), but not the uniquely interconnected device of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746



/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746